Citation Nr: 0841679	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1965 to February 1968. 

In January 1973, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky granted the 
veteran's claim of entitlement to service connection for 
internal derangement of the left knee.  A 10 percent 
disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2005 rating decision issued by 
the RO which denied the veteran's claim of entitlement to an 
increased disability rating for his service-connected left 
knee disability.  The veteran disagreed with the RO's 
decision and perfected this appeal.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issue not on appeal

The veteran has submitted a July 1991 letter from his doctor, 
J.H.S., M.D. which indicated the veteran should be "taken 
out of [his] job as soon as possible" due to the 
deteriorating condition of his left knee.  See the July 19, 
1991 letter from J.H.S., M.D.  Additionally, the veteran 
stated that his knee injury interferes with his ability to 
drive, which in turn limits his employability.  See the 
veteran's February 2006 statement.   Accordingly, it appears 
that the veteran has submitted an informal claim for total 
disability based upon individual unemployability due to a 
service-connected disability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 
(July 6, 2001). That matter has not been adjudicated by the 
RO, and it is referred to the agency of original jurisdiction 
(AOJ) for appropriate action.



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  

Reasons for remand

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims held that 
a VCAA notice letter must inform the veteran: (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an
increase in the disability or exceptional circumstances 
relating to the disability.

June 2005, March 2006, and April 2006 VCAA letters sent to 
the veteran do not sufficiently address the elements of 
Vazquez-Flores.  In addition, the tenor of the veteran's 
submissions to VA do not reflect that the veteran had actual 
knowledge of what is required for an increased disability 
rating.  Cf. Vazquez-Flores, at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

A corrective notice must be provided.  The United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid.  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board. The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Recent medical records

The veteran contends that his treating physician has records 
of the veteran's "extreme pain, limitation of activities".   
See the veteran's Statement in Support of Claim which was 
filed with his February 2007 substantive appeal.  

There are of record medical treatment records from J.H.S., 
M.D.  However, the most recent record is dated in March 2006.  
Accordingly, updated treatment records from Dr. J.H.S., or 
from any other facility, if in existence, must be obtained.        
See 38 U.S.C.A. § 5103A (West 2002).

VA medical examination

The veteran was afforded a VA medical examination in June 
2005.  

In his February 2006 notice of disagreement, the veteran 
argued that his previous VA outpatient and private medical 
records were not reviewed by the June 2005 VA medical 
examiner.  Additionally, the veteran's representative wrote a 
letter to the RO stating, "[t]he VA examiner did not have 
the claims file and did not, therefore, consider the opinion 
of the veteran's long standing care provider."  See the 
veteran's representative's July 7, 2007 letter to the RO.  

This appears to be correct.   In his examination report, the 
June 2005 VA examiner wrote that the veteran's claims file 
was unavailable for review.  Moreover, after evaluating the 
veteran's knee disability, the June 2005 VA examiner wrote, 
"I don't see many records from how long this has been going 
on so I can only go based on this patient's history," and 
"it would be nice to have documentation of this going on for 
so long."  See the June 2005 VA examiner's report, page 2.  

The Board agrees with the veteran in that a request for an 
increased rating must be viewed in light of the entire 
relevant medical history.  Because the examination in June 
2005 was accomplished without reference to the veteran's 
claims file and past treatment records, the Board concludes 
that further development is needed.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) [the duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  See 38 
C.F.R. §§ 4.1, 4.41 (2007); see also Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should furnish complete VCAA 
notice pursuant to Vazquez-Flores to 
the veteran, with a copy to his 
representative.  

2.  In connection with the VCAA notice 
or otherwise, VBA should contact the 
veteran in writing and     request that 
he identify any recent medical 
treatment or examination he has 
received for his left knee disability.  
VBA should attempt to obtain and 
associate with the veteran's VA claims 
folder any such records identified.  

3.	The veteran's claims folder should 
then be 
forwarded to and reviewed by the June 
2005 VA examiner, if available, or by 
another physician.  The reviewer should 
determine, in light of the veteran's 
entire medical history, the nature and 
extent of the veteran's left knee 
disability.  The examiner specifically 
should examine and describe any 
limitation of flexion or extension of 
the veteran's left knee.  Additionally, 
the examiner should describe whether 
the veteran's left knee exhibits 
recurrent subluxation or lateral 
instability.  If a physical examination 
or testing is deemed by the examiner to 
be necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.  

4.	Following the completion of the 
foregoing, and 
after undertaking any other development 
it deems necessary, the VBA should 
readjudicate the veteran's claim.  If 
the claim is denied, in whole or in 
part, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


